FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS                    July 6, 2009
                                                                  Elisabeth A. Shumaker
                           FOR THE TENTH CIRCUIT                      Clerk of Court


    In re:

    M. JULIA HOOK; DAVID L. SMITH,

              Debtors.

                                                        No. 08-1418
    DAVID L. SMITH,                            (D.C. No. 1:07-CV-00876-BSJ)
                                                         (D. Colo.)
              Plaintiff-Appellant,

    M. JULIA HOOK,

              Plaintiff,

    v.

    UNITED STATES OF AMERICA;
    COMMISSIONER OF INTERNAL
    REVENUE; HARRY T. MANAKA;
    DIANE M. PHILLIPS; GARY T.
    EASLEY,

              Defendants-Appellees.


                           ORDER AND JUDGMENT *



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before BRISCOE, McKAY, and ANDERSON, Circuit Judges.



      David Lee Smith, an attorney who frequently and unsuccessfully litigates

on his own behalf, challenges the dismissal of his adversary proceeding against

the United States, the Internal Revenue Service (IRS), and individual IRS

employees. 1 We dismiss the matter for Mr. Smith’s failure to pay the sanctions

we imposed in Smith v. C.I.R., 160 F. App’x 666, 670 (10th Cir. 2005).

      Mr. Smith and M. Julia Hook (Mr. Smith’s wife) filed an adversary

proceeding in their Chapter 11 bankruptcy case asserting wrongful assessment and

collection of their federal income taxes. In their complaint, they sought a

declaratory judgment, injunctive relief, economic damages, and punitive damages.

1
       In this court alone, Mr. Smith’s cases include: In re Smith, No. 08-1323,
2009 WL 1303165 (10th Cir. May 12, 2009) (affirming denial of reinstatement to
the bar of the United States District Court for the District of Colorado); In re
Smith, 287 F. App’x 683, 684 (10th Cir. 2008) (affirming dismissal of bankruptcy
adversary proceeding seeking restoration of privileges as a licensed Colorado
attorney); Smith v. Seymour, 229 F. App’x 811, 812 (10th Cir. 2007) (affirming
dismissal of complaint against judges of this court, the clerk of this court, other
courts involved in disciplinary decisions, a justice of the Colorado Supreme
Court, and his attorney in disciplinary proceedings); Smith v. C.I.R., 160 F. App’x
666, 668-70 (10th Cir. 2005) (affirming United States Tax Court’s denial of his
motions for leave to file motions to vacate or revise and imposing monetary
sanctions); Smith v. Figa & Burns, 69 F. App’x 922, 926 (10th Cir. 2003)
(dismissing appeal filed by Smith’s wife concerning his malpractice claims and
affirming district court’s judgment on the couple’s remaining claims); Marks v.
U.S. West Direct, No. 98-1043, 1998 WL 856139, *1 (10th Cir. Dec. 11, 1998)
(dismissing Smith’s nonparty appeal for lack of standing); In re Smith, 10 F.3d
723, 724 (10th Cir. 1993) (suspending Mr. Smith “from the practice of law before
this court until all sanctions are paid).

                                        -2-
For numerous reasons, the bankruptcy court dismissed each of their claims and

the district court affirmed. Mr. Smith has appealed. 2

      This court, however, previously imposed sanctions for Mr. Smith’s “blatant

waste of judicial time and resources” in pursuing a frivolous appeal. Id. We

ordered Mr. Smith to pay $6,000 to the Commissioner of Internal Revenue for

costs incurred in defending against a frivolous appeal. Id. 3 The brief filed in this

case by the Tax Division, Department of Justice, states that its records do not

reflect payment of this amount. Mr. Smith does not contend otherwise. Rather,

he asserts that he listed the sanction amount in his bankruptcy case as a disputed

claim, but the Commissioner failed to pursue the claim. He also argues that tax-

collection procedures have interfered with his ability to pay the sanction.

      Mr. Smith’s underlying Chapter 11 bankruptcy case was dismissed in

August 2008 for failure to file an acceptable plan within a reasonable time. See

Smith v. Colo. Dep’t of Revenue (In re Hook), BAP No. CO-07-106 (B.A.P.

10th Cir. Aug. 26, 2008) (unpublished). By statute, dismissal of a bankruptcy

case returns the interests of a debtor and his creditors to their status before filing

the case. See 11 U.S.C. § 349(b)(3) (dismissal “revests the property of the estate

in the entity in which such property was vested immediately before the


2
      Ms. Hook is not a party to this appeal. After her motion to dismiss the
appeal was granted, the case has proceeded with Mr. Smith as the sole appellant.
3
     Mr. Smith and Ms. Hook were found jointly and severally liable for
payment of the sanctions. Smith, 160 F. App’x at 670.

                                          -3-
commencement of the case under this title”). Mr. Smith’s listing of the sanction

amount in his bankruptcy proceeding ceased to have any legal effect after the

Bankruptcy Appellate Panel affirmed the dismissal. Moreover, we are not

persuaded that financial difficulties arising from the government’s tax-collection

efforts excuse his nonpayment.

      “Courts have inherent power to dismiss actions for nonpayment of costs in

prior actions. This power also extends to a litigant’s failure to pay previously

imposed sanctions.” Hymes v. United States, 993 F.2d 701, 702 (9th Cir. 1993),

on reconsideration, No. 91-35888, 1993 WL 259483 (9th Cir. 1993) (citations

omitted). As the Second Circuit has explained, sanctions act as “a warning to a

vexatious litigant (and others contemplating frivolous appeals) that the processes

of a court may not be abused with impunity in the future.” Schiff v. Simon &

Schuster, Inc., 766 F.2d 61, 62 (2d Cir. 1985) (per curiam). “To make the

sanction effective and thereby protect the processes of a court from abuse, a

litigant against whom . . . sanctions have been imposed must comply with those

sanctions before being permitted to pursue new matters in that court.” Id.; see

also Mann v. Boatright, 477 F.3d 1140, 1150 (10th Cir. 2007) (precluding litigant

from pursuing additional appeals until providing proof of compliance with

previously imposed sanctions).




                                         -4-
     Because Mr. Smith has not complied with our order requiring him to pay

$6,000 to the Commissioner, we DISMISS this appeal.



                                           Entered for the Court


                                           Monroe G. McKay
                                           Circuit Judge




                                     -5-